DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Background
The amendments to the claims in the Applicant’s Amendment filed on 02/24/21 have been entered.
According to the Amendment, claims 1-19 were pending.  Claims 1, 8, and 11 have been amended.  No claims have been canceled or added.  Thus, claims 1-19 are pending.

Response to Arguments
The Applicant’s arguments with respect to the rejection(s) of claim(s) 1, 4-10, 12-14, and 16-19 under §103 have been fully considered and are persuasive.  Therefore, the rejection has been Ma et al.
The indicated allowability of claim 11 is withdrawn in view of the newly discovered reference(s) to US Pub. No. 2018/0033076 to Roundtree et al.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
Claims 1, 4-10, 12-14, and 16-19 rejected under § 103 as being obvious over US Pub. No. 2011/0090064 to Dahms et al. (Dahms) in view of US Pub. No. 2017/0236195 to Verweij (Verweij), and further in view of US Pub. No. 2016/0217417 to Ma et al. (Ma).  In regards to claim 1, Dahms discloses a system (100) for stock management for on-board catering for a vehicle, comprising: 
a galley (10) provided with a control unit (24) for controlling the galley, wherein the control unit is configured to make available stock management data of the galley (see ¶¶ [0036-0037] for describing a data processing unit of a system for stock keeping in an aircraft galley, the data processing unit being configured to determine the current inventory of the aircraft galley in real time); and
a service unit (16) for transporting supplies within the vehicle, wherein the stock management data comprise a stock record of the supplies transported in the service unit (see ¶¶ [0032-0033] for describing receiving devices in the form of mobile trolleys wherein each trolley is provided with a transponder for emitting identification signals characteristic of the food and drink content of the corresponding trolley). 
Although Dahms does not explicitly disclose the at least one operator control element as claimed, such a feature is found in the prior art.  In fact, Verweij teaches a passenger catering system for 5) communicatively connected to the control unit of a galley via a wireless data connection (see ¶¶ [0010], [0013], [0069] for describing a crew interface device, such as a portable computer, smartphone, or tablet, configured to send and receive data related to food and drink orders with the system server) and configured to record removal of a supply item from the service unit and/or reception of a supply item by the service unit, and to bring about updating of the stock record of the transported supplies on the basis thereof (see ¶¶ [0021-0023], [0077] for describing the crew interface device as being further configured to keep stock of food and drinks in moveable galley containers and update the stock data in the database to the stock in the containers).
Thus, it would have been obvious to modify the system of Dahms with the at least one operator control element of Verweij in order to better track food and drink supplies in real time.
Although Dahms in view of Verweij does not explicitly disclose the claimed smartglasses, such a feature is found in the prior art.  In fact, Ma teaches an inventory control system wherein one of the at least one operator control elements comprises smartglasses. See ¶ [0043] (transmitting a message based on the updated inventory through a network to a user computing device such as a smartphone, smartwatch, or smartglasses).
Thus, it would have been obvious to modify Dahms in view of Verweij with the smartglasses of Ma in order to allow users to hands-free track food and drink supplies in real time while providing in-flight service.

In regards to claim 4, Verweij further discloses that the at least one operator control element is configured to display the stock management data. See ¶¶ [0073], [0077] (describing the crew interface device as being configured to display food and drink orders).

In regards to claim 5, Verweij further discloses that the stock management data comprise at least one of catering data, passenger data and cabin data. See ¶ [0073], [0077] (describing catering related data).
In regards to claim 6, Verweij further discloses that the at least one operator control element comprises a first operator control element embodied as a portable computer. See ¶¶ [0010], [0013], [0069] (describing a crew interface device, such as a portable computer, smartphone, or tablet, configured to send and receive data related to food and drink orders with the system server).

In regards to claim 7, Verweij further discloses that the first operator control element is a tablet computer, a smartphone, a smartwatch or data glasses. See ¶¶ [0010], [0013], [0069] (describing a crew interface device, such as a portable computer, smartphone, or tablet, configured to send and receive data related to food and drink orders with the system server).

In regards to claim 8, Verweij further discloses that the at least one operator control element comprises a second operator control element integrated in the service unit. See ¶ [0022] (mechanically connecting the crew interface device to the moveable galley container upon serving).

In regards to claim 9, Verweij further suggests that the second operator control element is a touchscreen. See ¶ [0013] (describing the crew interface device as a tablet).

In regards to claim 10, Verweij further suggests that the at least one operator control element is configured to identify the service unit and to assign the stock record to the service unit on the basis See ¶ [0035] (dedicating trolleys to particular food and drink orders upon requests so as to allow crew members to fulfill such orders).

In regards to claim 12, Verweij further discloses that the service unit comprises a data memory configured to store the stock record. See ¶ [0039] (providing a galley cart with a memory unit for storing stock data).

In regards to claim 13, Verweij further discloses that the at least one operator control element is communicatively connected to the data memory of the service unit and is configured to read the stock record out of the data memory. See ¶ [0023] (providing a data connection between the crew interface device and the galley cart for exchanging data).

In regards to claim 14, Verweij further discloses that the at least one operator control element is communicatively connected to the data memory of the service unit and is configured to bring about updating of the stock record on the data memory when a supply item is removed from the service unit and/or a supply item is input by the service unit. See ¶¶ [0021-0023] (updating stock data in the database to the stock in the galley cart and more generally the galley, and confirming that an item has actually been removed from the stock in the galley cart).

In regards to claim 16, Dahms further discloses that the galley has a galley display (28) configured to display the stock management data. See ¶ [0037] (providing a monitor for outputting the inventory of the aircraft galley in the form of lists).

In regards to claim 17, Verweij further discloses that the control device of the galley is communicatively connected to a cabin management system of the vehicle. See ¶ [0014] (describing the passenger catering system as being fully integrated into the onboard entertainment system for use by passengers during travel).
In regards to claim 18, Dahms further discloses that the service unit (16) is a service trolley, a container or a tray. See ¶ [0032] (describing receiving device as being mobile trolleys).

Claims 2 and 3 are rejected under § 103 as being obvious over Dahms in view of Verweij and Ma, supra, as applied to claims 1 and 2, and further in view of US Pub. No. 2017/0276768 to Wulff (Wulff).  In regards to claim 2, Dahms in view of Verweij and Ma discloses all limitations of the claimed invention but for the identification unit for identifying a supply item.
Although Dahms in view of Verweij and Ma does not explicitly disclose this limitation, such a feature is found in the prior art.  In fact, Wulff teaches an object tracking system comprising at least one operator control element having an identification unit (22) configured to identify a supply item on the basis of a label attached thereto. See ¶ [0019] (describing a mobile data capture device in the form of a smartphone, tablet, or portable computer with a RFID tag reader or a barcode reader).
Thus, it would have been obvious to modify the at least one operator control element of Dahms in view of Verweij and Ma with the identification unit of Wulff in order to automatically keep track of food and drinks as they are removed from galley carts.

In regards to claim 3, Wulff further discloses that the identification unit is embodied as a barcode reader. See ¶ [0019].

Claim 11 is rejected under § 103 as being obvious over Dahms in view of Verweij, and further in view of US Pub. No. 2018/0033076 to Roundtree et al. (Roundtree).  In regards to claim 1, Dahms discloses a system (100) for stock management for on-board catering for a vehicle, comprising: 
a galley (10) provided with a control unit (24) for controlling the galley, wherein the control unit is configured to make available stock management data of the galley (see ¶¶ [0036-0037] for describing a data processing unit of a system for stock keeping in an aircraft galley, the data processing unit being configured to determine the current inventory of the aircraft galley in real time); and
a service unit (16) for transporting supplies within the vehicle, wherein the stock management data comprise a stock record of the supplies transported in the service unit (see ¶¶ [0032-0033] for describing receiving devices in the form of mobile trolleys wherein each trolley is provided with a transponder for emitting identification signals characteristic of the food and drink content of the corresponding trolley). 
Although Dahms does not explicitly disclose the at least one operator control element as claimed, such a feature is found in the prior art.  In fact, Verweij teaches a passenger catering system for a passenger transport vehicle comprising 
at least one operator control element (5) communicatively connected to the control unit of a galley via a wireless data connection (see ¶¶ [0010], [0013], [0069] for describing a crew interface device, such as a portable computer, smartphone, or tablet, configured to send and receive data related to food and drink orders with the system server) and configured to record removal of a supply item from the service unit and/or reception of a supply item by the service unit, and to bring about updating of the stock record of the transported supplies on the basis see ¶¶ [0021-0023], [0077] for describing the crew interface device as being further configured to keep stock of food and drinks in moveable galley containers and update the stock data in the database to the stock in the containers),
wherein the at least one operator control element is configured to identify the service unit and to assign the stock record to the service unit on the basis thereof (see ¶ [0035] for dedicating trolleys to particular food and drink orders upon requests so as to allow crew members to fulfill such orders).
Thus, it would have been obvious to modify the system of Dahms with the at least one operator control element of Verweij in order to better track food and drink supplies in real time.
Furthermore, although Dahms in view of Verweij does not explicitly disclose authenticating the at least one operator control element with the service unit, such a feature is found in the prior art.  In fact, Roundtree teaches an inventory control system wherein the at least one operator control element is configured to authenticate itself with respect to the service unit, wherein access to the stock record of the service unit and/or the supplies of the service unit is enabled after successful authentication. See ¶¶ [0006-0008] (describing a login process for a mobile smart device which grants access to the inventory control system wherein a user can view and update product inventory).
Thus, it would have been obvious to modify Dahms in view of Verweij with the authenticating control feature of Roundtree in order to restrict system access to authorized users only.

Claim 15 is rejected under § 103 as being obvious over Dahms in view of Verweij and Ma, supra, as applied to claim 1, and further in view of US Pat. No. 5,877,962 to Radcliffe (Radcliffe).  In regards to claim 15, Dahms in view of Verweij and Ma
Although Dahms in view of Verweij and Ma does not explicitly disclose this limitation, such a feature is found in the prior art.  In fact, Radcliffe teaches an object retrieval cart including a service unit comprising a service unit display (34) configured to display the stock record. See Col. 5, ll. 30-35 (providing a display device on the retrieval cart for displaying the number of quantity of objects to be retrieved).
Thus, it would have been obvious to modify the service unit of Dahms in view of Verweij and Ma with the display unit of Radcliffe in order to assist crew members in retrieving requested orders from the gallery cart.
Claim 19 is rejected under § 103 as being obvious over Dahms in view of Verweij and Ma, supra.  As to the claim, Dahms in view of Verweij and Ma discloses an aircraft comprising a system according to claim 1. See Claim 1 (disclosing a system and method for stock keeping in an aircraft galley).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on M-F, 9-5p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD, can be reached at 571.272.6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/KYLE O LOGAN/Primary Examiner, Art Unit 3651